DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This action is responsive to the amendment dated 2/22/2019.  Claims 1-4 and 6-20 remain pending.  Claims 1, 3 and 8 have been amended.  Claims 19 and 20 are withdrawn.  The applicant’s amendment has necessitated the new ground(s) of rejection below.  This action is Final.

Response to Remarks
	Applicant’s amendments to the claims have overcome the claim objections and 112(b) rejections applied in the last Office Action.  The claim objections and 112(b) rejections are withdrawn.
	Applicant argues that Douglas does not disclose each and every limitation of claim 1.  First, Applicant argues that elements 26 and 27 are clearly couplings formed in the housing and are not “portals” as required in claim 1.  Throughout the Applicant’s specification, the portals are merely openings that allow fluid to flow through.  Similarly in Douglas, elements 26 and 27 are referred to as either outlets or inlets.  See Col. 3, lines 21-26.  There is no structural or functional differences between the Applicant’s invention and Douglas with respect to the claimed term of “portals”.  Similarly, elements 28 and 32 are also referred to as either outlets or inlets in Douglas.  
	Applicant also argues that 49 is not a tube and is merely an opening.  The American Heritage dictionary defines a tube as being “a hollow cylinder, especially one that conveys a fluid or functions as a passage”.  Element 49 does in fact have a tubular shape and is still able to be interpreted as “a tube”.  In the event that the Applicant further defines the junction tube in the claims to overcome this interpretation, the Examiner would agree to reconsider the current interpretation of Douglas.  However, the current claim language is in fact anticipated by Douglas as stated in the rejection below.
	Applicant's amendment to recite the key assembly comprising a key formed from a single piece of cylinder has overcome the rejection of record. However, a new ground(s) of rejection is applied to the claims below. As such, applicant's arguments with respect to the 102 rejection over Veeley have not been found persuasive. A new interpretation of Veeley as stated below in the 103 rejection teaches the key assembly comprising a key formed from a single piece of cylinder.
Applicant also argues that the 103 rejection over Veeley in view of Smith is not proper because both inventions are of a different technology and a person having ordinary skill in the art would not look to the apparatus of Smith to improve the apparatus of Veeley.  The Examiner respectfully disagrees.  It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the teaching of Smith is reasonably pertinent to the particular problem with which the applicant was concerned.  See how the valve of Smith teaches a structure which would help ensure the apparatus cannot have any leaks.  Therefore, the combination of Veeley and Smith is deemed proper and the rejection is maintained.
Applicant also argues that the 103 rejection over Douglas in view of Anderson is not proper because Anderson is only used to teach indicia.  The Examiner acknowledges this.  Applicant states that the teaching of Anderson does not assist with the deficiencies of Douglas.  It is not clear which deficiencies or limitations the Applicant is referring to.  Therefore, this rejection is maintained.
Applicant's amendments to the claims have necessitated further search and/or consideration and/or revision of the rejection, and accordingly, this action must be made Final. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Douglas et al. (US 2,579,656, hereafter “Douglas”).
Regarding claim 1, Douglas discloses a meter bar (25) comprising: a housing (37) comprising an inflow end (the left end with reference to Fig. 2) and an outflow end (the right end with reference to Fig. 2), the housing being hollow and defining an interior (Figs. 2-3); a key assembly (the assembly within 37 including 44) arranged within the interior, the key assembly comprising an inflow end (the left end with reference to Fig. 2) and an outflow end (the right end with reference to Fig. 2), the key assembly comprising: a key (44), the key being hollow and defining an interior (the interior of 44), the interior providing a fluid pathway (48) from the inflow end to the outflow end; the key defining a first metering portal (28; since 28 is positioned at least in part of the upper portion of 25, it may be interpreted as an upper portal) proximate the inflow end and a first metering portal (32) proximate the outflow end (Figs. 2 and 3); the key defining a second metering portal (26) proximate the inflow end and a second metering portal (27) proximate the outflow end (Figs. 2 and 3); the key defining a bypass portal (the port formed at the left side of 48 which communicates directly with 28 as shown in Fig. 2) proximate the inflow end and a bypass portal (the port at the end of 60 as shown in Fig. 2) proximate the outflow end; one junction tube (49) connecting the first metering portal on the inflow end to the second metering portal on the inflow end; and, one junction tube (57) connecting the first metering portal on the outflow end to the second metering portal on the outflow end.
Regarding claim 4, Douglas further discloses the meter bar of claim 1, further comprising a pair of upper couplings (29 and 31) and a pair of lower couplings (21 and 22), each upper coupling connected to the housing in fluid communication with one upper portal, each lower coupling connected to the housing in fluid communication with one lower portal (Figs. 2).
Regarding claim 7, Douglas further discloses the meter bar of claim 1, wherein the key assembly is selectably arranged within the housing in one of a variety of positions (Col. 4, line 65 through Col. 5, line 21).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas.
Regarding claim 8, Douglas discloses a meter bar (25) for connection of a fluid supply line and service line to a meter (Fig. 4), the meter bar comprising: a housing (37) comprising an inflow end (the left end with reference to Fig. 2) and an outflow end (the right end with reference to Fig. 2), the housing defining first (28) and second (26) portals proximate the inflow end and first (32) and second (27) portals proximate the outflow end; a key assembly (the assembly within 37 including 44) arranged within the housing, the key assembly comprising a key (44) defining a first junction tube (49) and a second junction tube (57), the key assembly comprising an inflow end (the left end with reference to Fig. 2) and an outflow end (the right end with reference to Fig. 2) and defining a first fluid pathway, a second fluid pathway, and a third fluid pathway, the first fluid pathway (from 49 to 28) arranged to allow fluid communication from the first portal proximate the inflow end to the second portal proximate the inflow end; the second fluid pathway (the pathway through 57) arranged to allow fluid communication from the first portal proximate the outflow end to the second portal proximate the outflow end; and, a third fluid pathway (48) arranged to allow fluid communication from the first portal proximate the inflow end to the first portal proximate the outflow end, wherein the first junction tube is proximate the inflow end and the second junction tube is proximate the outflow end, but fails to disclose the key is formed from a single piece of cylinder.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the key of Douglas to be formed from a single piece of cylinder, since the use of a one piece construction instead of the structure disclosed in Douglas would have required only routine skill in the art. The motivation for doing so would be provide a key assembly which includes less unique parts required to manufacture. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)
Regarding claim 9, Douglas further discloses the meter bar of claim 8, the key assembly selectably arrangeable in one of an open state, a closed state, and a bypass state, wherein the open state comprises fluid being allowed to flow through only the first and the second fluid pathways; the bypass state comprises fluid being allowed to flow through only the third fluid pathway; the closed state comprises fluid being prevented from flowing through the key.
Regarding claim 10, Douglas further discloses the meter bar of claim 9, wherein selection of the state is achieved by actuation of an access element (56) defined in the key by a tool (77).
Regarding claim 11, Douglas further discloses the meter bar of claim 9, wherein selection of the state is achieved by motion of only one element of the meter bar. (Col. 4, lines 9-64)
Regarding claim 12, Douglas further discloses the meter bar of claim 11, wherein the moving element is the key. (Col. 4, lines 9-64)
Regarding claim 16, Douglas further discloses the meter bar of claim 9, wherein the open state allows fluid flow from the supply line, through the meter, and to the service line. (Col. 4, line 65 through Col. 5, line 21)
Regarding claim 17, Douglas further discloses the meter bar of claim 16, wherein the bypass state allows fluid flow from the supply line, through the meter bar, and to the service line. (Col. 4, line 65 through Col. 5, line 21)
Regarding claim 18, Douglas further discloses the meter bar of claim 17, wherein the closed state prevents flow from the supply line through the meter bar and the meter. (Col. 4, line 65 through Col. 5, line 21)

Claim 8-12 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veeley et al. (US 2021/0207986, hereafter “Veeley”).
Regarding claim 8, Veeley discloses a meter bar (14) for connection of a fluid supply line and service line to a meter (Fig. 1), the meter bar comprising: a housing (26) comprising an inflow end (the left end of 14 with reference to Fig. 1) and an outflow end (the right end with reference to Fig. 1), the housing defining first (36) and second (38) portals proximate the inflow end and first (66) and second (62) portals proximate the outflow end; a key assembly (Fig. 4) arranged within the housing, the key assembly comprising a key (28) and a first junction tube (the tube defining 132 at the end of the key assembly that is at the inflow end) and a second junction tube (the tube defining 166 at the end of the key assembly that is at the outflow end), the key assembly comprising an inflow end (the end of 28 positioned on the left side with reference to Fig. 1) and an outflow end (the end of 28 positioned on the right side with reference to Fig. 1) and defining a first fluid pathway, a second fluid pathway, and a third fluid pathway, the first fluid pathway (the pathway through 132 on the left side with reference to Fig. 6) arranged to allow fluid communication from the first portal proximate the inflow end to the second portal proximate the inflow end; the second fluid pathway (the pathway through 166 on the right side with reference to Fig. 6) arranged to allow fluid communication from the first portal proximate the outflow end to the second portal proximate the outflow end; and, a third fluid pathway (the fluid pathway defined between 22 and 74 as shown in Fig. 9) arranged to allow fluid communication from the first portal proximate the inflow end to the first portal proximate the outflow end, wherein the first junction tube is proximate the inflow end and the second junction tube is proximate the outflow end, but fails to disclose the key is formed from a single piece of cylinder.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the key of Veeley to be formed from a single piece of cylinder, since the use of a one piece construction instead of the structure disclosed in Veeley would have required only routine skill in the art. The motivation for doing so would be provide a key assembly which includes less unique parts required to manufacture. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)
Regarding claim 9, Veeley further discloses the meter bar of claim 8, the key assembly selectably arrangeable in one of an open state, a closed state, and a bypass state, wherein the open state comprises fluid being allowed to flow through only the first and the second fluid pathways; the bypass state comprises fluid being allowed to flow through only the third fluid pathway; the closed state comprises fluid being prevented from flowing through the key. (para. [0080] - [0083])
Regarding claim 10, Veeley further discloses the meter bar of claim 9, wherein selection of the state is achieved by actuation of an access element (200) defined in the key by a tool (108). (para. [0076])
Regarding claim 11, Veeley further discloses the meter bar of claim 9, wherein selection of the state is achieved by motion of only one element (108; the actuator 108 may be may be comprised of different part, but is still interpreted as one element) of the meter bar.
Regarding claim 12, Veeley further discloses the meter bar of claim 11, wherein the moving element is the key. (para. [0080] - [0083])
Regarding claim 16, Veeley further discloses the meter bar of claim 9, wherein the open state allows fluid flow from the supply line, through the meter, and to the service line. (para. [0080] - [0083])
Regarding claim 17, Veeley further discloses the meter bar of claim 16, wherein the bypass state allows fluid flow from the supply line, through the meter bar, and to the service line. (para. [0080] - [0083])
Regarding claim 18, Veeley further discloses the meter bar of claim 17, wherein the closed state prevents flow from the supply line through the meter bar and the meter. (para. [0080] - [0083])

Claims 1 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veeley in view of Smith (US 2018/0372235).
Regarding claim 1, Veeley discloses a meter bar (14) comprising: a housing (26) comprising an inflow end (the left end of 14 with reference to Fig. 1) and an outflow end (the right end with reference to Fig. 1), the housing being hollow and defining an interior (Fig. 6); a key assembly (Fig. 4) arranged within the interior, the key assembly comprising an inflow end (the end of 28 positioned on the left side with reference to Fig. 1) and an outflow end (the end of 28 positioned on the right side with reference to Fig. 1), the key assembly comprising: a key (28); the key defining a first metering portal (36) proximate the inflow end and a first metering portal (66) proximate the outflow end; the key defining a second metering portal (38) proximate the inflow end and a second metering portal (62) proximate the outflow end; the key defining a bypass portal (132) proximate the inflow end and a bypass portal (166) proximate the outflow end; one junction tube (the tube defining 132 on the inflow end) connecting the first metering portal on the inflow end to the second metering portal on the inflow end; and, one junction tube (the tube defining 166 on the outflow end) connecting the first metering portal on the outflow end to the second metering portal on the outflow end, but fails to disclose the key being hollow and defining an interior, the interior providing a fluid pathway from the inflow end to the outflow end.
Smith teaches a valve (10) comprising a key (18) wherein the key being hollow and defining an interior (Fig. 40), the interior providing a fluid pathway (the fluid pathway from 48 to 50 defined by 18A and 18B) from the inflow end to the outflow end.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the body portion of the key assembly of Veeley to include a sleeved portion extending along the outer radius of the key assembly (defined by 18A and 18B) as taught by Smith in order to help ensure that no fluid will leak past the middle housing portion.
Regarding claim 4, Veeley in view of Smith further disclose the meter bar of claim 1, further comprising a pair of upper couplings (22 and 74) and a pair of lower couplings (52 and 83), each upper coupling connected to the housing in fluid communication with one upper portal, each lower coupling connected to the housing in fluid communication with one lower portal. (Fig. 9)
Regarding claim 5, as best understood, Veeley in view of Smith further disclose the meter bar of claim 1, wherein the interior of the key defines a fluid bypass pathway (the fluid pathway from 22 to 74 as shown in Fig. 9) from the bypass portal proximate the inflow end to the bypass portal proximate the outflow end.
Regarding claim 6, Veeley in view of Smith further disclose the meter bar of claim 5, wherein each junction tube is sealed from fluid communication with the fluid bypass pathway. (Figs. 6-11; para. [0062] - [0065])
Regarding claim 7, Veeley in view of Smith further disclose the meter bar of claim 1, wherein the key assembly is selectably arranged within the housing in one of a variety of positions. (para. [0080] - [0083])

Claims 2, 3 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Anderson, Jr. et al. (US 4,602,657, hereafter “Anderson”).
Regarding claims 2 and 3, Douglas discloses all of the limitations of claim 1, as applied above, but fails to disclose indicia.
Anderson teaches a valve (18) wherein the key (the portion of the valve positioned within 48 as shown in Fig. 2) comprises an indicia face (the face of 36 including the arrow as shown in Fig. 10) at one end of the key, and the housing (including 40 and 80) comprises functional indicia (the indicia on 80 as shown in Fig. 10) indicating the state of the meter bar. (Col. 7, lines 50-56)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the meter bar of Douglas to include indicia on the key and housing as taught by Anderson in order to indicate the position of the meter bar. (Col. 7, lines 50-56)
Regarding claim 13, Douglas discloses all of the limitations of claim 9, as applied above, but fails to disclose indicia.
Anderson teaches a valve (18) wherein the key (the portion of the valve positioned within 48 as shown in Fig. 2) and housing (including 40 and 80) comprises markings indicating a variety of states. (Col. 7, lines 50-56)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the meter bar of Douglas to include indicia on the key and housing as taught by Anderson in order to indicate the position of the meter bar. (Col. 7, lines 50-56)
Regarding claim 14, Douglas in view of Anderson further disclose the meter bar of claim 13, wherein the markings include OPEN, BYPASS, and CLOSED. (a person having ordinary skill in the art would understand that the indicia of as taught by Anderson that would apply to Douglas would necessarily include the markings recited in this limitation) 
Regarding claim 15, Douglas in view of Anderson further disclose the meter bar of claim 13, wherein the key comprises and indicia arrow (as shown on 36 in Fig. 10 - Anderson) pointing to one of the markings of the states.

Claim 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veeley in view of Smith and Anderson.
Regarding claim 2, Veeley in view of Smith discloses all of the limitations of claim 2, as applied above, but fails to disclose indicia.
Anderson teaches a valve (18) wherein the key (the portion of the valve positioned within 48 as shown in Fig. 2) comprises an indicia face (the face of 36 including the arrow as shown in Fig. 10) at one end of the key, and the housing (including 40 and 80) comprises functional indicia (the indicia on 80 as shown in Fig. 10) indicating the state of the meter bar. (Col. 7, lines 50-56)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the meter bar of Veeley to include indicia on the key and housing as taught by Anderson in order to indicate the position of the meter bar. (Col. 7, lines 50-56)

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veeley in view of Anderson.
Regarding claim 13, Veeley discloses all of the limitations of claim 9, as applied above, but fails to disclose indicia.
Anderson teaches a valve (18) wherein the key (the portion of the valve positioned within 48 as shown in Fig. 2) and housing (including 40 and 80) comprises markings indicating a variety of states. (Col. 7, lines 50-56)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the meter bar of Veeley to include indicia on the key and housing as taught by Anderson in order to indicate the position of the meter bar. (Col. 7, lines 50-56)
Regarding claim 14, Veeley in view of Anderson further disclose the meter bar of claim 13, wherein the markings include OPEN, BYPASS, and CLOSED. (a person having ordinary skill in the art would understand that the indicia of as taught by Anderson that would apply to Veeley would necessarily include the markings recited in this limitation) 
Regarding claim 15, Veeley in view of Anderson further disclose the meter bar of claim 13, wherein the key comprises and indicia arrow (as shown on 36 in Fig. 10 - Anderson) pointing to one of the markings of the states.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753